Cynar, P.J.
(concurring). While concurring, I feel the following additional observations are appropriate. This writer, in People v Elowe, 85 Mich App 744, 748; 272 NW2d 596 (1978), wrote for *722affirmance of a conviction where the defendant, who was involved in a delivery of a controlled substance, did not use but did possess a firearm on his person during the commission of that felony. It was pointed out in Elowe that the purposes of the felony-firearm statute are to deter the use of firearms during the course of a felony and to punish those who possess firearms in the perpetration of a felony, thereby attempting to reduce the possibility of injury to victims, passersby and police officers.
Further, when based upon a sufficient factual basis, one not in possession of a firearm may be convicted as an aider and abettor to a felony-firearm offense. See my opinion in People v Tavolacci, 88 Mich App 470; 276 NW2d 919 (1979).
Finally in People v Powell, 90 Mich App 273; 282 NW2d 803 (1979), my dissent supports affirmance of convictions for armed robbery, MCL 750.529; MSA 28.797, and for possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). There was a substantial factual basis in Powell to support the acceptance of a guilty plea to aiding and abetting the offense of felony firearm.
The purpose of the firearm legislation is the same whether it involves use, possession, or aiding and abetting. The purpose is to deter criminal activity which so often causes injury and death to people who are victims of crime or otherwise innocent of any wrongdoing.